   Case:Case 2:13-cv-04066-PBT
         19-1839               Document 199 Page:
                   Document: 003113289099    Filed 107/12/19  Page 07/12/2019
                                                        Date Filed: 1 of 1




HLD-006
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1839
                                       ___________

                            IN RE: JASON COLLURA,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Civ. Nos. 2-13-cv-04066 and
                                     2-15-cv-04745)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 23, 2019
           Before: SMITH, Chief Judge, AMBRO and ROTH, Circuit Judges
                                   ___________

                                       JUDGMENT
                                       ___________

     This cause came to be considered on a petition for writ of mandamus submitted on
May 23, 2019. On consideration whereof, it is now hereby

       ORDERED and ADJUDGED by this Court that the petition for writ of mandamus
be, and the same is, denied. All of the above in accordance with the opinion of the Court.


                                                             ATTEST:


                                                             s/ Patricia S. Dodszuweit
                                                             Clerk
DATED: July 12, 2019



                            A True Copy :

                                                                                             A True Copy :



                                                                                                    Marcia M . Waldron, Clerk




                                 Patricia S. Dodszuweit, Clerk
